Citation Nr: 0948887	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an effective date earlier then May 29, 2007, 
for a grant of service connection for the right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from October 1978 until 
October 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The claims file was subsequently 
transferred to the RO in Seattle, Washington.

In October 2006, the Veteran requested a video hearing, which 
was conducted in November 2009.  A transcript of the hearing 
has been associated with the claim file.  


FINDINGS OF FACT

1.  The Veteran separated from active service in October 
1982; he did not file a claim of entitlement to service 
connection for a right shoulder disability within 1 year of 
discharge.

2.  A claim of entitlement to service connection for a right 
shoulder disability was received by the RO on May 29, 1997; 
no evidence of record indicates any informal claims prior to 
that date.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1997, for the 
award of service connection for right shoulder disability 
have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran's claims arise from his disagreement with the 
effective date following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

Regarding the duty to assist, VA has obtained service medical 
records, assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, and obtained medical 
opinions as to the severity of the Veteran's right shoulder 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

II. Discussion

A March 1998 rating decision granted a 10 percent evaluation 
for traumatic right shoulder arthritis, effective May 29, 
1997.  The Veteran contends that he is entitled to an 
effective date earlier than May 29, 1997, for the grant of 
service connection for right shoulder disability.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in October 1982.  The Veteran submitted a claim of 
entitlement to service connection for a right shoulder injury 
in May 1997.  Thus, he failed to submit a claim of 
entitlement to service connection for this condition within 
one year from his discharge.  Therefore, assignment of an 
effective date back to the day following discharge is not 
possible.  Instead, the appropriate effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

Here, the RO received the Veteran's application for 
compensation for a right shoulder disability on May 29, 1997.  
Thus, that date serves as the date of claim. Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the May 29, 1997, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to May 29, 1997, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after May 29, 1997, would not 
entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to May 29, 1997, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2009).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to May 29, 1997, 
indicating intent to pursue a claim of entitlement to service 
connection for a right shoulder disability.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits. However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable. Here, 
the Veteran's May 1997 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a right shoulder disability was filed 
earlier than May 29, 1997.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  In any event, even if 38 
C.F.R. § 3.157 were applicable here, the record contains no 
medical evidence referable to the right shoulder until a 
February 1998 VA examination.  Because the May 29, 1997, 
effective date for the grant of service connection here 
precedes the February 1998 VA examination, such medical 
evidence could not enable an earlier effective date here.

In sum, the presently assigned effective date of May 29, 
1997, is appropriate and there is no basis for an award of 
service connection for a right shoulder disability prior to 
that date.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER


Entitlement to an effective date earlier than May 29, 1997, 
for a grant of service connection for right shoulder 
disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


